Citation Nr: 0948712	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the Waco, 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA).   The rating decision, in pertinent part, 
denied the Veteran's claim for service connection.

In February 2008, the Veteran, accompanied by his 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Waco, Texas.  A transcript of 
that hearing has been associated with the claims file.

This matter was remanded previously by the Board in March 
2008 for a VA medical examination.  An examination was 
provided in October 2008 (addendum of December 2008) and the 
RO readjudicated the claim in January, April, and September 
2009 supplemental statements of the case (SSOC).  Thus, the 
Board finds that all actions and development directed in the 
earlier remand has been completed in full.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  The 
Veteran stated on an October 2004 VA Form 21-527 (statement 
of income net worth and employment) that, since 1991, he has 
received medical treatment for his leg from the Dallas, Texas 
VA Medical Center (VMAC) and the Fort Worth, Texas VA 
Outpatient Clinic (VAOPC).  

Upon this review, the Board has noted that there are no VA 
treatment records in the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a right leg 
condition that is not evidenced by the 
current record - to specifically 
include, but not limited to, treatment 
beginning in 1991 from the Dallas VAMC 
and Fort Worth VAOPC.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.  

2.  The AMC/RO will undertake the 
above-directed development and, if, and 
only if, necessary due to the 
collection of additional medical 
evidence pertinent to the issue of 
nexus, return the Veteran's claims file 
to the October 2008 examiner or, if 
that examiner is unavailable, a health 
care provider of suitable background 
and experience to determine whether, 
based on all the medical evidence of 
record, any right leg disability (to 
include painful scar) is the likely 
result of the in-service incident 
described by the Veteran as occurring 
in 1954.  The reviewer must identify 
and explain the medical and factual 
bases of his or her opinion and provide 
rationale for any findings rendered; if 
the reviewer is unable to render an 
opinion without resort to speculation, 
he or she should so state.  

3.  Following the above-directed 
development, the AMC/RO must review and 
re-adjudicate the Veteran's claim.  If 
the benefit sought remain denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



